Citation Nr: 0727728	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  00-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for right leg 
disability. 

3.  Entitlement to service connection for residuals of head 
trauma, originally claimed as memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, wherein the RO determined that the 
claims for right foot and right leg disabilities and 
residuals of head trauma were not well grounded.  The veteran 
timely appealed the May 1999 rating action to the Board. 

Also on appeal at the time of the RO's May 1999 rating action 
was the issue of entitlement to service connection for right 
hand disability.  By a September 2006 rating action, the RO 
granted service connection for status-post fractures of the 
right index and middle fingers, and assigned an initial 
noncompensable evaluation, effective June 22, 1998.  As the 
veteran has not disagreed with either the initial 
noncompensable evaluation or the effective date, this issue 
is no longer before the Board.  See Grantham v. Brown, 114 F. 
3d 1156 (Fed. Cir. 1997).

In May 2000, the veteran canceled his request for a hearing 
before a Veterans Law Judge sitting at the RO.  As the 
veteran has not indicated that his hearing be rescheduled, 
his request is, therefore, deemed withdrawn.  38 C.F.R. 
§§ 20.702,  20.704 (2006).


FINDING OF FACT

A preponderance of the evidence demonstrates that the 
veteran's right foot and right leg disabilities and residuals 
of head trauma did not occur in service or for many years 
thereafter.





CONCLUSIONS OF LAW

1.  Right foot disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).

2.  Right leg disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

3.  Residuals of head trauma were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran claims that his current right foot and right leg 
disabilities and residuals of head trauma, originally claimed 
as memory loss, are the result of a motorcycle accident in 
November 1952.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the veteran's claims for service connection for 
right foot and right leg disabilities and residuals of head 
trauma, in a February 2003 letter, VA informed the appellant 
of the criteria that he needed to demonstrate in order to 
prevail on the aforementioned claims.  He was asked to submit 
or identify evidence relevant to his claims, including 
clinical evidence from a doctor (private or VA) reflecting 
that they were caused or aggravated by a disease or injury 
during military service. 

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA outpatient treatment records and 
examination reports, or relevant records held by any 
government agency.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  Thus, the discussion contain in the February 
2003 letter furnished the appellant notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the appellant provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his service-connection claims. 

Although the RO's February 2003 letter informing the veteran 
of the notice required by the VCAA was not provided until 
after the RO adjudicated his service connection claims in May 
1999, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  It was not until a March 2006 
letter that the RO provided the appellant notice regarding 
the establishment of disability ratings and of effective 
dates with respect to the service connection claims 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The timing deficiency was cured by the RO's 
readjudication of the claims in an October 2006 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified VA and private post-service 
treatment records that are pertinent to the service-
connection claims remaining on appeal.  

The Board notes that the only service medical records 
contained in the claims files are clinical reports from 
Keesler Air Force Base, Mississippi, dated in October and 
November 1952.  Every effort has been made to secure 
additional service medical records and associate them with 
the claims files.  In this regard, the RO attempted to obtain 
service medical records from the National Personnel Records 
Center (NRPC).  In August 1968, however, NPRC indicated that 
the veteran's service medical records had been destroyed by a 
1973 fire at their facility. 

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim was undertaken with this duty in mind.

A November 2002 VA outpatient record reflects that the 
veteran reported being in receipt of disability benefits from 
the Social Security Administration (SSA); the nature of the 
disability(ies) on which the award was based was not 
provided.  (Transcript (T.) at page (pg.) 10).  Generally, VA 
has a duty to acquire copies of both the SSA decision and the 
supporting medical records pertinent to such a claim.  Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  Because the veteran as not 
alleged that SSA disability benefits were awarded based on 
his right foot or right leg disabilities or residuals of head 
trauma, VA has no further obligation to secure this evidence 
insofar as it is not considered relevant to the matters on 
appeal.  See 38 C.F.R. § 3.159(c)(2).

The veteran has not been afforded a VA examination to 
evaluate the etiology of his current right foot and right leg 
disabilities and residuals of head trauma.  As available 
service medical records do not reveal any subjective 
complaints, clinical findings or diagnoses of any right knee 
or right leg pathology or residuals of head trauma, there is 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran.  Accordingly, the Board 
finds that a VA examination is not necessary.  See Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



III.  Analysis

The veteran contends that his current right foot and right 
leg disabilities and residuals of head trauma are the result 
of an in-service accident in late 1952 when his motorcycle 
hit a train at a railroad crossing (see a November 2002 VA 
outpatient report). 

As noted above, in order to establish service connection for 
the claimed disabilities, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.  The Board 
will address each element in turn.

With regard to element (1), VA medical records indicate that 
a determination was made in March and April 1998 that the 
veteran had bilateral pes cavus, questionable seizures 
secondary to head trauma, headaches/memory loss, and mild 
left surreal neuropathy, likely compressive, questionable 
shoe pressure (see VA outpatient reports, dated in March and 
April 1998, respectively).  Thus, element (1) is satisfied.

With regard to element (2), in-service disease or injury, 
available service medical records, dated in October and 
November 1952, reflect that the veteran sustained fractures 
to the right middle and index fingers after his motorcycle 
fell on his hand when he accidentally stepped on the clutch 
while waiting to turn around at a railroad crossing.  Medical 
records contemporaneous with the in-service accident are 
completely devoid of any subjective complaints, clinical 
findings or diagnoses of any injuries to the right foot, 
right leg or head trauma as a result of the aforementioned 
motorcycle accident.  

The only evidence in support of the veteran's claims is a 
statement, prepared by his twin brother, who supported the 
assertion that the appellant's motorcycle hit a train in 
October 1952 (see statement, prepared by P. S. and received 
by the RO in April 1998).  The foregoing assertion, however, 
is entirely unsupported by in-service clinical medical 
records and the statement made by the police officer at time 
of admission following the October 1952 accident, which 
clearly indicate that the veteran's motorcycle fell on his 
hand after he accidentally stepped on the clutch while 
waiting to turn around at a railroad crossing.

Furthermore, VA outpatient reports, dated from the late 
1990's to the present, reflect that the veteran attributed 
his residuals of head trauma, such as memory loss, to several 
factors: (1) a work-related dynamite explosion (see, private 
treatment record, dated in January 1968, reflecting that the 
veteran was involved in a work-related dynamite blast and 
suffered blindness of the left eye); (2) a post-service motor 
vehicle accident (see an October 1999 VA outpatient report, 
reflecting that the veteran had neck and shoulder pain as a 
result of having been involved in a motorcycle accident two 
and one months previously); and (3) a history of heavy 
drinking, numerous fights and a seizure disorder (see a VA 
outpatient report, dated in June 2002).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The veteran's and his brother's statements and assertions 
that the appellant's motorcycle hit a train during service in 
October 1952 are not credible because they are in direct 
conflict with medical records contemporaneous with the 
October 1952 accident, which clearly indicate that the police 
officer reported on admission that the veteran's motorcycle 
fell on his hand after he accidentally stepped on the clutch 
while waiting to turn around at a railroad crossing.  Such 
evidence, which is contemporaneous with the in-service 
accident, carries much more weight in relation to the claims 
than the veteran's and his brother's unsupported assertions 
and statements made many years later in connection with a 
claim for VA benefits.

Thus, the evidence fails to establish Hickson element (2), 
and the claims fail for that reason.

With regard to element (3), after a thorough review of the 
entire record, the Board has determined that the only 
evidence regarding a nexus between the veteran's service and 
the claimed disabilities the veteran's own statements and 
those made on his behalf by his brother and representative.  
To the extent that they assert that such a connection exists, 
it is now well-settled that lay persons without medical 
training are not competent to comment on medical matters.  
See v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, the claims also fail because 
the evidence does not support a finding of a nexus between 
the veteran's current right foot and right leg disabilities 
and residuals of head trauma and his military service, to 
include treatment for an October 1952 motorcycle accident.

The Board notes that the veteran has had ample opportunity to 
submit competent medical evidence in favor of his claims; he 
has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is a claimant's responsibility to support a claim for VA 
benefits].

The Board notes that in the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
etiology of the current right foot and right leg disabilities 
and residuals of head trauma would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disabilities and military service would necessarily be based 
solely on the veteran's uncorroborated assertions regarding 
what occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

In summary, for the reasons and bases stated above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
right foot and right leg disabilities and residuals of head 
trauma.  The benefits sought on appeal are therefore denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claims, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right foot disability is denied. 

Service connection for right leg disability is denied. 

Service connection for residuals of head trauma, originally 
claimed as memory loss is denied. 



________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


